

115 S2573 IS: Veteran and Beginning Farmers Technical Assistance Act
U.S. Senate
2018-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2573IN THE SENATE OF THE UNITED STATESMarch 20, 2018Mr. Boozman (for himself and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Consolidated Farm and Rural Development Act to reauthorize the appropriate technology
			 transfer for rural areas program.
	
 1.Short titleThis Act may be cited as the Veteran and Beginning Farmers Technical Assistance Act. 2.Appropriate technology transfer for rural areas programSection 310B(i)(4) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(i)(4)) is amended by striking 2018 and inserting 2023.